Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACT6ON
Responsive to communication entered 03/08/2021.
Priority
This application, filed 03/29/2019, Pub. No. U.S. 2019/0224227 A1, published 07/25/2019, is a continuation of application 15/002,300, filed 01/20/2016, Publication No. US 2016/0136198 A1, now US 10,245,279, issued 04/02/2019, which is a continuation of application 13/344,315, filed on 01/05/2012, Publication No. US 2012/0108787 A1, now abandoned, which is a continuation-in-part of a U.S. patent application Ser. No. 12/660,459 filed on Feb. 26, 2010, Publication No. US 2010/0256343 A1, now abandoned, and that claimed priority under 35 U.S.C. 119(e) from a U.S. provisional application 61/208,629 filed Feb. 26, 2009 and a U.S. provisional application 61/212,375 filed Apr. 11, 2009.
Status of Claims
Claims 1-18 are currently pending.  Claims 1-18 have been subject to the election/restriction requirement mailed 01/08/2021.  Claims 1, 5, 15 and 16 have been amended, as set forth in Applicant’s amendment filed 03/08/2021.  Claims 1-18 are allowed.
Election/Restrictions
Applicant's election of the species:
(a)	a target microorganism;

(c)	a “polymer substrate” and polymer structures as a material for the structural elements of the particle; and
(d)	“particles are introduced orally in a liquid mixture inside a sealed capsule”; the sealed capsule is a “gel-cap”; the liquid comprises a preservative and a water-based saline solution; which are taken “orally using a capsule which is coated with a substance that dissolves when the pH of the environment reaches about 7; the substance is a methylacrylic acid/methyl methacrylate copolymer as a form of delivery and excipients;
in the reply filed on 03/08/2021 is acknowledged.  
Applicant identified Claims 1-6, 8-12, 15-16 and 18 that encompass the elected species.
Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Information Disclosure Statement
The information disclosure statements, submitted on 03/29/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Please note that the Examiner crossed-out the duplicate citations of

    PNG
    media_image1.png
    99
    752
    media_image1.png
    Greyscale


and added the following information:

    PNG
    media_image2.png
    97
    899
    media_image2.png
    Greyscale



Withdrawal of Species Election Requirement
Claims 1-18 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 01/08/2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641